Name: Council Directive 92/61/EEC of 30 June 1992 relating to the type-approval of two or three-wheel motor vehicles
 Type: Directive
 Subject Matter: technology and technical regulations;  marketing;  land transport;  organisation of transport
 Date Published: 1992-08-10

 Avis juridique important|31992L0061Council Directive 92/61/EEC of 30 June 1992 relating to the type-approval of two or three-wheel motor vehicles Official Journal L 225 , 10/08/1992 P. 0072 - 0100 Finnish special edition: Chapter 13 Volume 23 P. 0154 Swedish special edition: Chapter 13 Volume 23 P. 0154 COUNCIL DIRECTIVE 92/61/EEC of 30 June 1992 relating to the type-approval of two or three-wheel motor vehiclesTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas measures should be adopted which are intended gradually to establish the internal market within a period expiring on 31 December 1992; whereas the internal market comprises an area without internal frontiers in which the free movement of goods, persons, services and capital is ensured; Whereas in each Member State two or three-wheel motor vehicles have to display certain technical characteristics laid down by mandatory provisions which differ from one Member State to another; whereas, as a result of their differences, such provisions constitute barriers to trade within the Community; Whereas these barriers to the establishment and operation of the internal market may be removed if the same requirements are adopted by all of the Member States in place of their national rules; Whereas the Member States have traditionally monitored compliance with technical requirements before the vehicles to which they apply are placed on the market; whereas that monitoring covers different types of such vehicles; Whereas it is necessary to draw up precisely and uniformly the definitions applying to these vehicles (mopeds, motorcycles, motor tricycles and quadricycles) and more particularly the definition of a moped since there are 15 different definitions of this type of vehicle in the 12 Member States; whereas such a large number of definitions, which in practice mean the same number of vehicle categories, raise major barriers to trade since products need to be tailored to their markets, and thus constitute a fragmentation of the moped market; Whereas, account being taken of currently established technologies, examination of the components and characteristics of the said vehicles has resulted in the retention only of those set out in Annex I since all others are inappropriate for regulatory purposes; whereas in view of progress and developments in technology, it will be appropriate to examine any further components and characteristics to be added, if necessary, to those already listed in Annex I; Whereas in view of technological innovation and development it will be appropriate, three years at the latest after implementation of this Directive, to examine any further components and characteristics, in particular those relating to secondary safety, to be added to those already listed in Annex I; Whereas the harmonized technical requirements applying to the various components and characteristics of such vehicles will be brought together in separate directives; whereas monitoring of compliance with those requirements and recognition by each Member State of the checks carried out by other Member States require the implementation of a Community approval procedure for each type of such vehicles; Whereas this procedure is intended to enable each Member State to confirm that each type of vehicle has undergone the checks provided for in the separate directives and has been issued with a type-approval certificate; whereas it is also intended to enable manufacturers to prepare a certificate of conformity for all vehicles conforming to the type that has been approved; whereas, when a vehicle is accompanied by this certificate it may be placed on the market, sold and registered for use throughout the Community; Whereas without prejudice to Article 169 of the Treaty and as part of the cooperation between the competent authorities in the Member States, provisions should be laid down which make it easier to resolve any technical disputes arising from the conformity of products with the type that has been approved; Whereas, although it may conform to the type approved, a vehicle may nevertheless prove to incorporate features which are likely to be a risk to road safety; whereas provision should therefore be made for a suitable procedure in order to reduce that risk; Whereas technical progress requires prompt adjustment of the technical requirements specified in the separate Directive; whereas, in order to facilitate implementation of the measures required for this purpose, a procedure should be prescribed for establishing close cooperation between the Member States and the Commission within the Committee on the Adjustment to Technical Progress of the Directives on the Removal of Technical Barriers to Trade in the Motor Vehicle Sector; Whereas procedures similar to those intended for such vehicles must be applied to their components and to their separate technical units; Whereas road safety and environmental and consumer protection require, inter alia, design and manufacturing requirements for the vehicles and components covered by this Directive to be based on high standards; whereas these requirements are intended at the same time to ensure that there is market unity; whereas it is therefore necessary for this Directive to be based on total harmonization. HAS ADOPTED THIS DIRECTIVE: CHAPTER I Scope and definitions Article 1 1. This Directive applies to all two or three-wheel motor vehicles, twin-wheeled or otherwise, intended to travel on the road, and to the components or separate technical units of such vehicles. This Directive does not apply to the following vehicles: - vehicles with a maximum design speed not exceeding 6 km/h, - vehicles intended for pedestrian control, - vehicles intended for use by the physically handicapped, - vehicles intended for use in competitions, on roads or whatever the terrain, - vehicles already in use before the application date of this Directive, - tractors and machines, used for agricultural or similar purposes, - vehicles designed primarily for off-road leisure use having wheels arranged symmetrically with one wheel at the front of the vehicle and two at the rear, nor to the components or technical units thereof unless they are intended to be fitted to vehicles covered by this Directive. It does not apply either to the type-approval of single vehicles except that Member States granting such approvals shall accept any competent type-approval of components and separate technical units granted under this Directive instead of under the relevant national requirements. 2. The vehicles referred to in paragraph 1 shall be subdivided into: - moped, i.e. two or three-wheel vehicles fitted with an engine having a cylinder capacity not exceeding 50 cm ³ if of the internal combustion type and a maximum design speed of not more than 45 km/h, - motorcycles, i.e. two-wheel vehicles with or without sidecar, fitted with an engine having a cylinder capacity of more than 50 cm ³ if of the internal combustion type and/or having a maximum design speed of more than 45 km/h, - motor tricycles, i.e. vehicles with three symmetrically arranged wheels fitted with an engine having a cylinder capacity of more than 50 cm ³ if of the internal combustion type and/or a maximum design speed of more than 45 km/h. 3. This Directive shall also apply to quadricycles, i.e. motor vehicles with four wheels having the following characteristics: (a) light quadricycles whose unladen mass is less than 350 kg, not including the mass of batteries in case of electric vehicles, whose maximum design speed is not more than 45 km/h and whose engine cylinder capacity does not exceed 50 cm ³ for spark-ignition engines (or whose maximum net power is no more than 4 kW for other types of engines); these shall be considered to be mopeds; (b) quadricycles, other than those referred to in (a), whose unladen mass is not more than 400 kg (550 kg for vehicles intended for carrying goods), not including the mass of batteries in the case of electric vehicles, whose maximum net engine power does not exceed 15 kW; these shall be considered to be motor tricycles. However, this Directive shall not apply to vehicles in (b) until 1 July 1994, subject to the conditions laid down in Article 15 (3). Article 2 For the purposes of this Directive: 1. type of vehicle: means vehicles belonging to the same category (two-wheel mopeds; three-wheel mopeds; motorcycles; motorcycles with sidecar; motor tricycles; quadricycles) and constructed by the same manufacturer, having the same chassis and the same type designation given by the manufacturer. A type of vehicle may include variants and versions; 2. variant: means vehicles of the same type with differences which may relate to: - the shape of the bodywork, - the mass in running order and the maximum technically permissible mass (difference in excess of 20 %), - the type of power unit (spark-ignition, compression-ignition, electric, hybrid, etc.), - operating cycle (two- or four-stroke), - cylinder capacity (difference in excess of 30 %), - number and configuration of cylinders, - power (difference in excess of 30 %), - operating mode (of electric motors), - number and capacity of traction batteries. Variants may include versions; 3. version: means vehicles of the same type and, as the case may be, of the same variant displaying differences which may relate to: - power transmission (automatic or non-automatic gearbox, transmission ratios, gear selection method, etc.), - cylinder capacity (difference of not more than 30 %), - power (difference of not mor than 30 %), - mass in running order and maximum technically permissible mass (difference of not more than 20 %), - other minor modifications made by the manufacturer concerning the essential characteristics contained in Annex II; 4. separate technical unit: means an element or characteristic which must meet the requirements of a separate directive and which is intended to form part of a vehicle. It may be component type-approved separately, but only in conjunction with one or more specific types of vehicle; 5. component: means an element or characteristic which must meet the requirements of a separate directive and which is intended to form part of a vehicle. It may be component type-approved independently of a vehicle. A separate technical unit or component may either be original equipment - fitted initially or as a replacement - if it is of the type fitted to the vehicle when the latter is type-approved, or be non-original equipment solely in the case of replacements; 6. type-approval: means the procedure whereby a Member State certifies that a type of vehicle satisfies the technical requirements set out in the separate directives and the checks on the correctness of the manufacturer's data, as provided for in the exhaustive list set out in Annex I; 7. component type-approval: means the procedure whereby a Member State certifies that a characteristic or a separate technical unit (type-approval of a separate technical unit) or a component (component type-approval) satisfies the technical requirements of the relevant separate directive as provided for in the exhaustive list set out in Annex I. Type-approval or component type-approval may be extended to include any modifications, variants or versions; 8. twinned wheels: means two wheels mounted on the same axle, the distance between the centres of their areas of contact with the ground being less than 460 mm. Twinned wheels shall be considered as one wheel; 9. twin-propulsion vehicles: means vehicles with two different systems of propulsion, for example an electric system and a thermic system; 10. manufacturer: means the person or body rsponsible to the approval authority for all aspects of the vehicle type-approval or component type-approval process and for ensuring conformity of production. It is not essential that the person or body is directly involved in all stages of the construction of the vehicle, component or separate technical unit covered by the approval process; 11. technical service: means the organization or body that has been appointed as a testing laboratory to carry out tests or inspections on behalf of the approval authority of a Member State. This function may also be carried out by the approval authority itself. CHAPTER II Procedures for granting type-approval or component type-approval Article 3 Applications for type-approval or component type-approval shall be submitted by manufacturers in a given Member State. They shall be accompanied by an information document, a model of which, for vehicle type-approval purposes, is set out in Annex II and, for component type-approval purposes, is contained in an Annex or Appendix to the relevant separate technical unit or component directive, and also by the other documents referred to in the information document. Applications for a given type of vehicle, separate technical unit or component may be submitted to one Member State only. Article 4 1. Each Member State shall grant type-approval to all types of vehicle, and component type-approval to separate technical units or components if these meet the following conditions: (a) the type of vehicle meets the technical requirements of the separate directives and is as described by the manufacturer in accordance with the data provided for in the exhaustive list set out in Annex I; (b) the separate technical unit or component meets the technical requirements of the relevant separate directive and is as described by the manufacturer in accordance with the data provided for in the exhaustive list set out in Annex I. 2. Before conducting type-approval or component type-approval, the competent authorities in the Member State which carry out these operations shall take all necessary steps to ensure, if necessary in cooperation with the competent authorities in the Member State where manufacturing takes place or the product is brought into the Community, that there is compliance with the provisions of Annex VI in order that the new vehicles manufactured, placed on the market, offered for sale or put into service, conform to the type approved and that the new separate technical units or components manufactured, placed on the market and sold conform to the type which has been component type-approved. 3. The competent authorities referred to in paragraph 2 shall ensure, if necessary in cooperation with the competent authorities in the Member State where manufacturing takes place or the product is brought into the Community that the provisions of Annex VI continue to be observed. 4. Where an application for type-approval is accompanied by one or more component type-approval certificates issued by one or more other Member States, the Member State conducting type-approval shall be obliged to accept them and shall not perform, in respect of the components and/or separate technical units which have been component type-approved, the checks required by paragraph 1 (b). 5. Each Member State shall be responsible for the component type-approvals that it grants. The competent authorities in the Member State which grant type-approval for a type of vehicle shall check conformity of production, where necessary in cooperation with those competent authorities in the other Member States which have issued component type-approval certificates for components or separate technical units. Article 5 1. The competent authority in a Member State shall fill in all the headings of the type-approval form contained in Annex III for all types of vehicle in respect of which it conducts type-approval. 2. The competent authority in a Member State shall fill in the columns in the component type-approval certificate contained in an Annex or an Appendix to each relevant separate directive, for each type of separate technical unit or component in respect of which it conducts component type-approval. Article 6 1. The competent authorities in each Member State shall forward to those of the other Member States, within one month, a copy of the type-approval certificate filled in for each type of vehicle that they type-approve or refuse to type-approve. 2. The competent authorities in each Member State shall apply the provisions of paragraph 1 to the component type-approval certificates filled in for each type of separate technical unit or component that they component type-approve or refuse to component type-approve. Article 7 1. A certificate of conformity, a model of which is shown in Annex IV-A, shall be completed by the manufacturer for each vehicle produced in conformity with the type that has been approved. However, Member States may request, for reasons of vehicle taxation or in order to draw up the vehicle registration document, that the certificate of conformity contains details other than those mentioned in Annex IV-A, provided that those details are explicitly included in the information document. 2. A certificate of conformity, a model of which is shown in Annex IV-B, shall be completed by the manufacturer for each non-original separate technical unit or component manufactured in conformity with the type that has been component type-approved. That certificate is not required for original separate technical units or for components. 3. Where the separate technical unit or component to be component type-approved performs its function or displays a specific characteristic only in conjunction with other components of the vehicle and for this reason compliance with one or more requirements can be verified only when that separate technical unit or component to be approved functions in conjunction with other vehicle components whether real or simulated, the scope of the component type-approval of that separate technical unit or component must be restricted accordingly. The component type-approval certificate for a separate technical unit or component shall then set out any restrictions on use and any instructions for fitting it. Compliance with these restrictions and requirements shall be verified when the vehicle is type-approved. 4. Without prejudice to paragraph 2, the holder of a component type-approval for a separate technical unit or component that has been granted under Article 4 shall be obliged to affix to each such unit or component manufactured in conformity with the type that has been component type-approved, his factory or trade mark, a statement of the type and, if the separate directive so requires, the component type-approval mark referred to in Article 8. In this latter case, he is not required to complete the certificate provided for in paragraph 2. 5. Any holder of a component type-approval certificate which, under paragraph 3, contains restrictions on use, must supply detailed information on those restrictions and must give fitting instructions, where appropriate, with each separate technical unit or component manufactured. 6. Any holder of a component type-approval certificate for a separate technical unit of non-original equipment, issued in connection with one or more types of vehicle, must with each such unit supply detailed information allowing those vehicles to be identified. Article 8 1. Any vehicle produced in conformity with the type which has been type-approved must bear a type-approval mark consisting of the following: - the type-approval number, - the letter 'e', followed by the identifying number or initials of the Member State conducting the type-approval, - the vehicle identification code, in numbers or letters as appropriate. 2. Any separate technical unit and any component produced in conformity with the type which has been component type-approved must include, if the relevant separate directive so provides, a component type-approval mark which meets the requirements set out in Annex V. However, the information contained in that component type-approval mark may be supplemented by further information enabling certain characteristics that are specific to the separate technical unit or component at issue to be identified. That further information shall, where appropriate, be specified in the separate directives on those separate technical units or components. Article 9 1. The manufacturer shall be responsible for the manufacture of each vehicle or the production of each separate technical unit or component in compliance with the type which has been type-approved or component type-approved. The final cessation of production or any changes to the information contained in the information document must be notified by the type-approval or component type-approval holder to the competent authorities in the Member State which issued that type-approval or component type-approval. 2. If the competent authorities of the Member State referred to in paragraph 1 consider that a change of this type does not involve any change to the existing type-approval or component type-approval certificate, or the drawing up of a new type-approval or component type-approval certificate, they shall inform the manufacturer accordingly. 3. If the competent authorities in the Member State referred to in paragraph 1 confirm that a change in the information set out in the information document justifies new checks or new tests, they shall inform the manufacturer accordingly and shall perform those tests. Should the checks or tests involve amendments to the existing type-approval or component type-approval certificate or the drawing up of a new certificate, the authorities shall send the updated documents to the competent authorities in the other Member States not later than a month after the date on which they were drawn up. 4. Where a type-approval or component type-approval certificate ceases to have effect as a result of final cessation of production of the type of vehicle that has been type-approved or of the separate technical unit or component that has been component type-approved, the competent authorities in the Member State which have carried out that type-approval or component type-approval shall inform the competent authorities in the other Member States within one month. Article 10 1. If the Member State which has conducted type-approval or component type-approval finds that vehicles, separate technical units or components do not conform to the type that it has type-approved or component type-approved, it shall take the necessary measures to ensure that the production of any item that has been type-approved or component type-approved is again in conformity. The competent authorities in that Member State shall inform the authorities in the other Member States of the measures taken which may, where necessary, extend to the withdrawal of type-approval or component type-approval. 2. If a Member State finds that vehicles, separate technical units or components do not conform to the type that has been type-approved or component type-approved, it may request the Member State which has conducted the type-approval or component type-approval to verify the irregularities found. Any Member State which has conducted type-approval or component type-approval shall conduct the necessary check within six months following the date of receipt of that request. Should a failure to conform be established, the competent authorities in the Member State which has conducted type-approval or component type-approval shall take the measures set out in paragraph 1. 3. The competent authorities in the Member States shall inform each other, within one month, of the withdrawal of any type-approval or component type-approval granted and of the reasons for such measure. 4. If the Member State which has granted type-approval or component type-approval disputes the failure to conform notified to it, the Member States involved shall endeavour to resolve the matter. The Commission shall be kept informed and, where necessary, shall hold appropriate consultations in order to reach a settlement. Article 11 Acting by a qualified majority on a proposal from the Commission, the Council may acknowledge equivalence between the conditions or provisions for type-approval of vehicles, of components and separate technical units established by this Directive together with the separate directives, and the procedures established by international regulations or regulations of third countries in the framework of multilateral agreements or bilateral agreements between the Community and third countries. Article 12 If a Member State finds that vehicles, separate technical units or components constitute a road safety hazard, even though they are of a type which has been type-approved or component type-approved, it may, for a maximum period of six months, prohibit on its territory the sale, entry into service or use thereof. It shall forthwith inform the other Member States and the Commission, giving reasons for its decision. Article 13 Any decision concerning the refusal or withdrawal of type-approval or component type-approval, a ban on the sale or use of a vehicle, separate technical unit or component taken in pursuance of the provisions adopted in implementation of this Directive shall state in detail the reasons on which it is based. It shall be notified to the party concerned, who shall, at the same time, be informed of the remedies available under the laws in force in the Member States and of the time limits allowed for the exercise of such remedies. Article 14 1. Member States shall notify to the Commission and to the other Member States, by the date set in Article 18, the names and addresses of: (a) the type-approval and component type-approval authorities and, if applicable, the disciplines for which the authorities are responsible; and (b) the technical services which they have approved, specifying for which test procedures each of these services has been approved. The notified services must satisfy the harmonized standards on the operation of testing laboratories (EN 45001) subject to the following provisos; (i) a manufacturer cannot be approved as a technical service except where the separate Directive makes express provisions for doing so; (ii) for the purpose of this Directive it is not considered exceptional for a technical service to use equipment from an outside source, subject to the agreement of the approval authority. 2. A notified service shall be presumed to satisfy the harmonized standard but, where appropriate, the Commission may ask Member States to provide supporting evidence. Third country services may not be notified as approved technical services other than in the framework of bilateral agreements or multilateral agreements between the Community and third countries. CHAPTER III Conditions attached to free movement and provisional arrangements Article 15 1. Member States shall not prohibit the placing on the market, sale, entry into service or use of new vehicles complying with this Directive. Only vehicles complying with this Directive may be presented for initial registration. 2. Member States shall not prohibit the placing on the market, sale or use of new separate technical units or new components complying with this Directive. Only separate technical units and components complying with this Directive may be placed on the market and sold for the first time for use in the Member States. 3. The specific requirements to be applied to the vehicles referred to in Article 1 (3) first subparagraph (b) shall be determined in accordance with the procedure laid down in Article 16. In the meantime Member States may retain their national laws on this type of vehicle. 4. By way of derogation from paragraphs 1 and 2: (a) Member States which, as regards mopeds, have special national provisions concerning the presence of pedals and/or the transmission system and limits on mass may, however, continue to apply those provisions for a maximum period of three years from the implementation date of this Directive; (b) Member States may exempt vehicles, separate technical units and components intended: - either for production in small series of up to a maximum of 200 units a year per type of vehicle, per component or per separate technical unit, - or for the armed forces, law enforcement agencies, civil defence services or public-works bodies, from compliance with any of the requirements of the separate directives. The other Member States shall be informed of these exemptions within one month of their being granted; (c) type-approval and component type-approval certificates issued at national level before this Directive or the separate directives which replace the ones adopted at national level are implemented shall remain valid within the Member States issuing them for a maximum period of four years from the date on which national laws are replaced by this Directive or by the relevant separate directives. The same period of four years is also extended to types of vehicles, components or technical entities conforming to national requirements of Member States applying other legislative systems than those for type-approval or component type-approval in force before the implementation of this Directive or of the relevant separate directives. Vehicles covered by the latter exemption may be placed on the market, sold and entered into service during this period with no time limit on their use. The placing on the market, sale and use of separate technical units and components for these vehicles shall carry no time limit. 5. This Directive shall not affect the right of the Member States to lay down - in accordance with the Treaty - the requirements which they consider necessary to ensure the protection of users during the use of the vehicles in question, provided that this does not entail modification to the vehicles. CHAPTER IV Procedure for adaptation to technical progress Article 16 Any changes needed for the purposes of adaptation to technical progress of: - Annexes I to VI, - the provisions of the separate directives referred to in Annex I, which are specifically referred to in each of those directives, shall be adopted in accordance with the procedure laid down in Article 13 of Directive 70/156/EEC ( ¹). Article 17 Two years at the latest after the date set in Article 18, the Commission shall make a progress report to the European Parliament, the Council and the Economic and Social Committee on the implementation of this Directive. After appropriate consultations, the Commission shall submit its conclusions as to potential amendments to this Directive, together with amendment proposals, if need be. CHAPTER V Final provisions Article 18 Member States shall bring into force the laws, regulations and administrative provisions necessary in order to comply with this Directive by 1 January 1994 at the latest. They shall forthwith inform the Commission thereof. When Member States adopt such provisions, they shall contain a reference to this Directive or be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. Article 19 This Directive is addressed to the Member States. Done at Luxembourg, 30 June 1992. For the Council The President Arlindo MARQUES CUNHA (1) OJ No C 110, 25. 4. 1991, p. 3.(2) OJ No C 13, 20. 1. 1992, p. 13; and OJ No C 176, 13. 7. 1992.(3) OJ No C 14, 20. 1. 1992, p. 31.(4) OJ No L 42, 23. 2. 1970, p. 1. Directive as last amended by Directive 87/403/EEC (OJ No L 220, 8. 8. 1987, p. 44). ANNEX I The vehicle components and characteristics on the exhaustive list below are followed by 'CONF' if their conformity with the manufacturer's data has to be checked or by 'SD' if their conformity with requirements laid down at Community level has to be checked. Heading No Heading Term 1. Make CONF 2. Type/Variant/Version CONF 3. Name und address of vehicle manufacturer CONF 4. Name and address of vehicle manufacturer's authorized representative, if any CONF 5. Category of vehicle (*) CONF 6. Number of wheels and their position in the case of a three-wheel vehicle CONF 7. Outline drawing of frame CONF 8. Name and address of engine manufacturer (if different from vehicle manufacturer) CONF 9. Make and description of engine CONF 10. Type of engine ignition CONF 11. Engine operating cycle (**) CONF 12. Type of engine cooling CONF 13. Type of engine lubrication (**) CONF 14. Number and configuration of cylinders or stators (in the case of rotary-piston engines) in the engine CONF 15. Bore, stroke, cylinder capacity or volume of combustion chambers (in the case of rotary-piston engines) in the engine (**) CONF 16. Full diagram of the engine's induction system (**) CONF 17. Engine compression ratio (**) CONF 18. Maximum torque and maximum net power of engine, whether this is: - of the spark-ignition orcompression-ignition type, or SD - electric CONF 19. Anti-tampering measures for mopeds and motorcycles SD 20. Fuel tank (**) SD 21. Traction battery(ies) CONF 22. Carburettor or other engine fuel supply system (type and make) (**) CONF 23. Electrical system (nominal voltage) CONF 24. Generator (type and maximum output) (**) CONF 25. Maximum design speed of the vehicle SD 26. Masses and dimensions SD 27. Coupling devices and their attachment SD 28. Anti-air pollution measures (**) SD Heading No Heading Term 29. Tyres SD 30. Transmission CONF 31. Braking system SD 32. Installation of lighting and light-signalling devices on the vehicle SD 33. Lighting and light-signalling devices the mandatory or optional presence of which is laid down in the installation requirements under heading No 32 SD 34. Audible warning device SD 35. Position of rear registration plate SD 36. Electromagnetic compatibility SD 37. Sound level and exhaust system (**) SD 38. Rear-view mirror(s) SD 39. External projections SD 40. Stand (except in the case of vehicles having three or more wheels) SD 41. Devices to prevent unauthorized use of the vehicle SD 42. Windows; windscreen wipers; windscreen washers; devices for de-icing and de-misting three-wheel mopeds, motor tricycles and quadricycles with bodywork SD 43. Passenger hand-hold for two-wheel vehicles SD 44. Anchorage points for safety belts and safety belts for three-wheel mopeds, motor tricycles and quadricycles with bodywork SD 45. Speedometer and odometer for motorcycles, motor tricycles and quadricycles CONF 46. Identification of controls, tell-tales and indicators SD 47. Statutory inscriptions (content, location and method of affixing) SD (*) In the case of twin-propulsion vehicles, if the two systems of propulsion are such that the vehicle falls within the definition either of a moped or of a motorcycle, motor tricycle or quadricycle, the latter definitions shall apply to it. (**) Electrically-propelled vehicles are not subject to the requirements relating to this heading. This does not apply to twin-propulsion vehicles in which one of the systems of propulsion is electric and the other thermic. Note The separate directives will lay down specific requirements for low-performance mopeds, i.e. mopeds with pedals, with an auxiliary engine of power not exceeding 1 kW and a maximum design speed not exceeding 25 km/h. These specific characteristics will apply in particular to the components and characteristics covered by heading Nos 18, 19, 29, 32, 33, 34, 41, 43 and 46 of this Annex. ANNEX II INFORMATION DOCUMENT (a) (Model) The following information on the vehicle to be type-approved and the separate technical unit or components to be component type-approved must be supplied in triplicate and be accompanied by a list of contents. All drawings must be sufficiently detailed and presented on an appropriate scale on A4 format or be folded to that dimension. Photographs too must be sufficiently detailed. Where functions are controlled by microprocessors appropriate information concerning performance should be provided. The information document must have a reference number supplied by the applicant. A. INFORMATION RELATING JOINTLY TO MOPEDS, MOTOR CYCLES, MOTOR TRICYCLES AND QUADRICYCLES 0. General 0.1. Make: . 0.2. Type (state any possible variants and versions: each variant and each version must be identified by a code consisting of numbers or a combination of letters and numbers): . 0.3. Means of type identification if stated on vehicle (b): . 0.3.1. Location of that means of identification: . 0.4. Vehicle category (c): . 0.5. Name and address of manufacturer: . 0.6. Name and address of manufacturer's authorized representative, if any: . 0.7. Position and method of affixing statutory inscriptions to the chassis: . 0.7.1. The serial numbering of the type begins with No: . 0.8. Position and method of affixing the component type-approval mark for components and separate technical units: . 1. General arrangement of vehicles 1.1. Photos and/or drawings of a typical vehicle: . 1.2. Dimensional drawing of the complete vehicle: . 1.3. Number of axles and wheels (where appropriate, number of crawler tracks or belts): . 1.4. Position and arrangement of engine: . 2. Masses (in kg) (d) 2.1. Mass of vehicle in running order: . 2.1.1. Distribution of that mass between the axles: . 2.2. Mass of vehicle in running order, together with rider: . 2.2.1. Distribution of that mass between the axles: . 2.3. Maximum technically permissible mass declared by the manufacturer: . 2.3.1. Division of that mass between the axles: . 2.3.2. Maximum technically permissible mass on each of the axles: . 2.4. Maximum hill-starting ability at the maximum technically permissible mass declared by the manufacturer: . 2.5. Maximum towable mass (where applicable): . 3. Engine (e) 3.0. Manufacturer: . 3.1. Make: . 3.1.1. Type (stated on the engine, or other means of identification): . 3.2. Spark- or compression-ignition engine 3.2.1. Specific characteristics of the engine 3.2.1.1. Operating cycle: spark/compression ignition, four/two stroke ( ¹) 3.2.1.2. Number, arrangement and firing order of cylinders: . 3.2.1.2.1. Bore: . . . . . . mm (f) 3.2.1.2.2. Stroke: . . . . . . mm (f) 3.2.1.3. Cylinder capacity: . . . . . . cm ³ (g) 3.2.1.4. Compression ratio ( ²): . 3.2.1.5. Drawings of cylinder head, piston(s), piston rings and cylinder(s): . 3.2.1.6. Idling speed ( ²): . . . . . . min-1 3.2.1.7. Maximum net power output: . . . . . . kW at . . . . . . min-1 3.2.1.8. Net maximum torque: . . . . . . Nm at . . . . . . min-1 3.2.2. Fuel: diesel petrol/mixture/LPG/other ( ¹) 3.2.3. Fuel tank 3.2.3.1. Maximum capacity ( ²): . 3.2.3.2. Drawing of tank with indication of materials used: . 3.2.3.3. Diagram clearly indicating the position of the tank on the vehicle: . 3.2.4. Fuel supply 3.2.4.1. Via carburettor(s): yes/no ( ¹) 3.2.4.1.1. Make(s): . 3.2.4.1.2. Type(s): . 3.2.4.1.3. Number fitted: . 3.2.4.1.4. Settings ( ²) i.e. of 3.2.4.1.4.1. Diffusers: . 3.2.4.1.4.2. Level in float chamber: . 3.2.4.1.4.3. Mass of float: . 3.2.4.1.4.4. Float needle: . or 3.2.4.1.4.5. Fuel curve as a function of the air flow and settings required in order to maintain that curve: . 3.2.4.1.5. Cold-starting system: manual/automatic ( ¹) 3.2.4.1.5.1. Operating principle(s): . 3.2.4.2. By fuel injection (solely in the case of compression ignition): yes/no ( ¹) 3.2.4.2.1. Description of system: . 3.2.4.2.2. Operating principle: . direct/indirect/turbulence chamber injection ( ¹) 3.2.4.2.3. Injection pump either: 3.2.4.2.3.1. Make(s): . 3.2.4.2.3.2. Type(s): . or 3.2.4.2.3.3. Maximum fuel flow rate ( ¹) ( ²): . . . . . . mm ³/per stroke or cycle at a pump rotational speed of: . . . . . . min-1 or characteristic diagram: . 3.2.4.2.3.4. Injection advance ( ²): . 3.2.4.2.3.5. Injection advance curve ( ²): . 3.2.4.2.3.6. Calibration procedure: test bench/engine ( ¹) 3.2.4.2.4. Regulator 3.2.4.2.4.1. Type: . 3.2.4.2.4.2. Cut-off point 3.2.4.2.4.2.1. Cut-off point under load: . . . . . . min-1 3.2.4.2.4.2.2. Cut-off point under no load: . . . . . . min-1 3.2.4.2.4.3. Idling speed: . . . . . . min-1 3.2.4.2.5. Injection pipework 3.2.4.2.5.1. Length: . . . . . . mm 3.2.4.2.5.2. Internal diameter: . . . . . . mm 3.2.4.2.6. Injector(s) either: 3.2.4.2.6.1. Make(s): . 3.2.4.2.6.2. Type(s): . or 3.2.4.2.6.3. Opening pressure ( ²): . . . . . . kPa or characteristic diagram ( ²): . 3.2.4.2.7. Cold starting system (if there is one) either: 3.2.4.2.7.1. Make(s): . 3.2.4.2.7.2. Type(s): . or 3.2.4.2.7.3. Description: . 3.2.4.2.8. Secondary starting device (if there is one) either: 3.2.4.2.8.1. Make(s): . 3.2.4.2.8.2. Type(s): . or 3.2.4.2.8.3. Description of system: . 3.2.4.3. By fuel injection (solely in the case of spark-ignition): yes/no ( ¹) either: 3.2.4.3.1. Description of system: . 3.2.4.3.2. Operating principle: injection into induction manifold (single/multiple point) ( ¹)/direct injection/other (state which) ( ¹): . or 3.2.4.3.2.1. Make(s) of the injection pump: . 3.2.4.3.2.2. Type(s) of the injection pump: . 3.2.4.3.3. Injectors: opening pressure ( ²): . . . . . . kPa or characteristic diagram ( ²): . 3.2.4.3.4. Injection advance: . 3.2.4.3.5. Cold-starting system 3.2.4.3.5.1. Operating principle(s): . 3.2.4.3.5.2. Operating/setting limits ( ¹) ( ²): . 3.2.4.4. Fuel pump: yes/no ( ¹) 3.2.5. Electrical equipment 3.2.5.1. Nominal voltage: . . . . . . V, positive/negative earth ( ¹) 3.2.5.2. Generator 3.2.5.2.1. Type: . 3.2.5.2.2. Nominal power: . . . . . . W 3.2.6. Ignition 3.2.6.1. Make(s): . 3.2.6.2. Type(s): . 3.2.6.3. Operating principle: . 3.2.6.4. Ignition advance curve or operating set point ( ²): . 3.2.6.5. Static timing ( ²): . . . . . . before TDC 3.2.6.6. Points gap ( ²): . . . . . . mm 3.2.6.7. Dwell angle ( ²): . 3.2.6.8. Anti-radio interference system: . 3.2.6.8.1. Terminology and drawing of anti-radio interference equipment: . 3.2.6.8.2. Indication of the nominal DC resistance value and, in the case of resistive ignition leads, statement of nominal resistance per metre: . 3.2.7. Cooling system (liquid/air) ( ¹) 3.2.7.1. Nominal setting for the engine-temperature control device: . 3.2.7.2. Liquid 3.2.7.2.1. Nature of liquid: . 3.2.7.2.2. Circulating pump(s): yes/no ( ¹) 3.2.7.3. Air 3.2.7.3.1. Blower: yes/no ( ¹) 3.2.8. Induction system 3.2.8.1. Supercharging: yes/no ( ¹) 3.2.8.1.1. Make(s): . 3.2.8.1.2. Type(s): . 3.2.8.1.3. Description of system (example: maximum boost pressure . . . . . . kPa, waste gate (where appropriate) . . . . . .) 3.2.8.2. Intercooler: with/without ( ¹) 3.2.8.3. Description and drawings of induction pipework and accessories (plenum chamber, heating device, additional air intakes, etc.): . 3.2.8.3.1. Description of induction manifold (with drawings and/or photos): . 3.2.8.3.2. Air filter, drawings: . or 3.2.8.3.2.1. Make(s): . or 3.2.8.3.2.2. Type(s): . 3.2.8.3.3. Inlet silencer, drawings: . or 3.2.8.3.3.1. Make(s): . 3.2.8.3.3.2. Type(s): . 3.2.9. Exhaust system 3.2.9.1. Drawing of complete exhaust system: . 3.2.10. Minimum cross-section of the inlet and exhaust ports: . 3.2.11. Induction system or equivalent data 3.2.11.1. Maximum, valve lift, opening and closing angles in relation to the dead centres, or data concerning the settings of other possible systems: . 3.2.11.2. Reference and/or setting ranges ( ¹): 3.2.12. Anti-air pollution measures adopted 3.2.12.1. Crankcase-gas recycling device, solely in the case of four-stroke engines (description and drawings): . 3.2.12.2. Additional anti-pollution devices (where present and not included under another heading): . 3.2.12.2.1. Description and/or drawings: . 3.2.13. Location of the coefficient of absorption symbol (compression-ignition engines only): . 3.3. Electric traction motor 3.3.1. Type (winding, excitation): . 3.3.1.1. Maximum hourly output: . . . . . . kW 3.3.1.2. Operating voltage: . . . . . . Volts 3.3.2. Battery 3.3.2.1. Number of cells: . 3.3.2.2. Mass: . . . . . . kg 3.3.2.3. Capacity: . . . . . . Ah (amp/hours) 3.3.2.4. Location: . 3.4. Other motors or combinations of motors (specific information concerning the parts of those motors): . 3.5. Temperatures permitted by the manufacturer 3.5.1. Cooling system 3.5.1.1. Liquid cooling Maximum temperature at outlet: . . . . . . oC 3.5.1.2. Air cooling 3.5.1.2.1. Reference point: . 3.5.1.2.2. Maximum temperature at reference point: . . . . . . oC 3.6. Lubrication system 3.6.1. Description of system 3.6.1.1. Location of oil reservoir (if any): . 3.6.1.2. Feed system (pump/injection into induction system/mixed with the fuel, etc.) ( ¹): . 3.6.2. Lubricant mixed with the fuel 3.6.2.1. Percentage: . 3.6.3. Oil cooler: yes/no ( ¹) 3.6.3.1. Drawing(s): . or 3.6.3.1.1. Make(s): . 3.6.3.1.2. Type(s): . 4. Transmission (h) 4.1. Diagram of transmission system: . 4.2. Type (mechanical, hydraulic, electrical, etc.): . 4.3. Clutch (type): . 4.4. Gearbox 4.4.1. Type: automatic/manual ( ¹) 4.4.2. Method of selection: by hand/foot ( ¹) 4.5. Gear ratios N R1 R2 R3 Rt Minimum continuously variable transmission 1 2 3 . . . Maximum continuously variable transmission Reverse gear N = gear ratio. R1 = primary ratio (ratio of engine speed to rotational speed of primary gearbox shaft). R2 = secondary ratio (ratio of rotational speed of primary shaft to rotational speed of secondary shaft in gearbox). R3 = final drive ratio (ratio of rotational speed of gearbox output shaft to rotational speed of driven wheels). Rt = overall ratio. 4.6. Maximum speed of vehicle and gear in which it is reached (in km/h) (i): . . 4.7. Speedometer and odometer: yes/no (1) 4.7.1. Make(s): . 4.7.2. Type(s): . 5. Suspension 5.1. Drawing of suspension arrangement: . 5.2. Tyres (category, dimensions and maximum loading) and rims (standard type): . 5.2.1. Nominal rolling circumference: . 5.2.2. Tyre pressures recommended by the manufacturer: . . . . . . kPa 5.2.3. Tyre/wheel combinations: . 6. Steering 6.1. Steering gear and control 6.1.1. Type of gear: . 7. Braking 7.1. Diagram of braking devices: . 7.2. Front and rear brakes, disc and/or drum (2) . 7.2.1. Make(s): . 7.2.2. Type(s): . 7.3. Drawing of parts of the brake system 7.3.1. Shoes and/or pads (3) 7.3.2. Linings and/or pads (4) . 7.3.3. Brake levers and/or pedals (5) . 7.3.4. Hydraulic reservoirs (where applicable): . 7.4. Other devices (where applicable): drawing and description : . 8. Lighting and light-signalling devices 8.1. List of all devices (mentioning the number, make(s), model, component type-approval mark(s), the maximum intensity of the main-beam headlamps, colour, the corresponding tell-tale): . 8.2. Diagram showing the location of the lighting and light-signalling devices: . 8.3. Hazard warning lamps (where fitted): . 8.4. Additional requirements relating to special vehicles: . 9. Equipment 9.1. Coupling devices (where applicable) 9.1.1. Type: hook/ring/other (6) 9.1.2. Photographs and/or drawing showing the position and the construction of the coupling devices: . 9.2. Arrangement and identification of controls, tell-tales and indicators: . 9.2.1. Photographs and/or drawings of the arrangement of the symbols, controls, tell-tales and indicators: . 9.3. Statutory inscriptions 9.3.1. Photographs and/or drawings showing the location of the statutory inscriptions and the chassis number: . 9.3.2. Photographs and/or drawings showing the official part of the inscriptions (with statement of dimensions): . 9.3.3. Photographs and/or drawings of the chassis number (with statement of dimensions):. 9.4. Device(s) to protect against unauthorized use: . 9.4.1. Type of device(s) 9.4.2. Summary description of device(s) used: . 9.5. Audible warning device(s) 9.5.1. Summary description of device(s) used and their purpose: . 9.5.2. Make(s): . 9.5.3. Type(s): . 9.5.4. Name and address of manufacturer(s): . 9.5.5. Component type-approval mark: . 9.5.6. Drawing(s) showing the location of the audible warning device(s) in relation to the structure of the vehicle: . 9.5.7. Details of the method of attachment, including the part of the vehicle structure to which the audible warning device(s) is (are) attached: . 9.6. Location of rear registration plate (indicate variants where necessary; drawings may be used as appropriate): . 9.6.1. Inclination of plane in relation to the vertical: . aeZAÃ B. INFORMATION RELATING SOLELY TO TWO-WHEEL MOPEDS AND MOTORCYCLES 1. Equipment 1.1. Rear-view mirror(s) (please provide the following information for each rear-view mirror) 1.1.1. Make: . 1.1.2. Component type-approval mark: . 1.1.3. Variant: . 1.1.4. Drawing(s) showing the location of the rear-view mirror(s) in relation to the structure of the vehicle: . 1.1.5. Precise information concerning the type of attachment, including that part of the vehicle structure to which the rear-view mirror is attached: . 1.2. Stand 1.2.1. Type: central and/or side 1.2.2. Drawing showing the location of the stand(s) in relation to the structure of the vehicle: . 1.3. Attachments for motorcycle sidecars (where applicable): . 1.3.1. Photographs and/or drawings showing the location and the construction: . 1.4. Hand-hold for a passenger 1.4.1. Type: strap and/or handle 1.4.2. Photographs and/or drawings showing the location: . aeZAÃ C. INFORMATION RELATING SOLELY TO THREE-WHEEL MOPEDS, MOTOR TRICYCLES AND QUADRICYCLES 1. Dimensions and masses (in mm and kg) (where necessary, refer to drawings) 1.1. Dimensions to be complied with when building unbodied chassis 1.1.1. Length: . 1.1.2. Width: . 1.1.3. Unladen height: . 1.1.4. Front overhang: . 1.1.5. Rear overhang: . 1.1.6. Limit positions for centre of gravity of bodied vehicle: . . 1.2. Masses (d) 1.2.1. Maximum playload declared by manufacturer: . 2. Equipment 2.1. Bodywork 2.1.1. Nature of bodywork: . 2.1.2. General dimensional arrangement drawing of inside: . 2.1.3. General dimensional arrangement drawing of outside: . 2.1.4. Materials and methods of manufacture: . 2.1.5. Passenger doors, locks und hinges: . 2.1.6. Configuration, dimensions, direction and maximum opening angle of doors: . 2.1.7. Drawing of locks and hinges and their location in the doors: . 2.1.8. Technical description of locks and hinges: . 2.2. Windscreens and other glazing 2.2.1. Windscreen 2.2.1.1. Materials used: . 2.2.2. Other glazing 2.2.2.1. Materials used: . 2.3. Windscreen wiper(s) 2.3.1. Detailed technical description (with photographs or drawings): . 2.4. Windscreen washer(s) 2.4.1. Detailed technical description (with photographs or drawings): . 2.5. Defrosting and demisting 2.5.1. Detailed technical description (with photographs or drawings): . 2.6. Rear-view mirror(s) (please give the following information for each rear-view mirror) 2.6.1. Make: . 2.6.2. Component type-approval mark: . 2.6.3. Variant: . 2.6.4. Drawing(s) showing the location of the rear-view mirror(s) in relation to the structure of the vehicle: . 2.6.5. Detailed information on the method of attachment, including that part of the structure of the vehicle to which the rear-view mirror is attached: . 2.7. Seats 2.7.1. Number: . 2.7.2. Location: . 2.7.3. Coordinates or drawing of the R point (j): 2.7.3.1. Driving seat: . 2.7.3.2. Other seats: . 2.7.4. Intended seat-back inclination 2.7.4.1. Driving seat: . 2.7.4.2. Other seats: . 2.7.5. Seat adjustment range, where appropriate 2.7.5.1. Driving seat: . 2.7.5.2. Other seats: . 2.8. Passenger-compartment heating system (where applicable) 2.8.1. Summary description of type of vehicle in respect of the heating system if this uses heat from the liquid engine coolant: . 2.8.2. Detailed description of the type of vehicle in respect of the heating system if this uses the cooling air or exhaust gases as a heat source, including: . 2.8.2.1. An overall drawing of the heating system giving its location on the vehicle (and the arrangement of the sound damping devices (including the position of the heat exchange points)): . 2.8.2.2. An overall drawing of the heat exchanger used in systems utilizing the heat from the exhaust gases, or of the parts where that exchange takes place (in the case of heating systems using the heat provided by the engine cooling air): . 2.8.2.3. A sectional drawing of the heat exchanger or parts where heat exchange takes place, together with a statement of the wall thickness, of the materials used and the characteristics of their surface: . 2.8.2.4. Specifications regarding the method of manufacture and technical data relating to other major components of the heating system, such as the fan: . 2.9. Safety belts 2.9.1. Number and location of safety belts, together with a reference to the seats where that type of equipment may be installed: . D/P Complete component type-approval mark Variant (if any) Front seats . . . Rear seats . . . Centre rear and centre front seats . . . Special devices (example: seat height adjustment, preloading device, etc.) . . . D = driver's side P = front passenger side 2.10. Anchorages 2.10.1. Number and location of the anchorages: . 2.10.2. Photographs and/or drawings of the bodywork showing the true, effective location and dimensions of the anchorages, together with an indication of the R-point position: . 2.10.3. Drawings of the anchorages and the parts of the structure of the vehicle to which they are attached (together with a statement of the nature of the materials used): . 2.10.4. Designation of the types of belts (7)() authorized for attachment to the anchorages on the vehicle: Location of anchorage structure of vehicle structure of seat Front Right-hand seat " Y y Yx lower anchorages upper anchorages " y x outside inside Central seat " Y y Y x lower anchorages upper anchorages " y x right left Left-hand seat " Y y Y x lower anchorages upper anchorages " y x outside inside Rear Right-hand seat " Y y Y x lower anchorages upper anchorages " y x outside inside Central seat " Y y Y x lower anchorages upper anchorages " y x right left Left-hand seat " Y y Y x lower anchorages upper anchorages " y x outside inside 2.10.5. Description of a specific type of belt, one anchorage of which is attached to the seat back-rest or incorporates an energy-dissipation device: . 'B': for a lap belt. 'S': for special types of belt; in this case provide specific information on the nature of these types under 'observations'. 'Ar', 'Br' or 'Sr': for a belt incorporating an inertia reel. 'Are', 'Bre' and 'Sre': for a belt equipped with an inertia reel and an energy-absorption device on at least one anchorage. Footnotes (8) Delete where inappropriate. (9) State tolerance(s). (a) Where a device has been component type-approved, the description may be replaced by a reference to that component type-approval. Likewise, no description is needed where a component's structure is clear from the diagrams or drawings attached to the certificate. State the numbers of the corresponding Annexes for each heading where photographs and drawings must be attached. (b) Where used, means of identification may appear only on vehicles, separate technical units or components falling within the scope of the separate directive governing components type-approval. Where the method of type identification includes characters which do not relate to the description of the types of vehicle/separate technical unit/component referred to in this information document, those characters are replaced in the documentation, by the sign '?' (example: ABC??123??). (c) Classification in accordance with the following categories: - two-wheel moped, - three-wheel moped and light quadricycle, - motor-cycle, - motor-cycle with side-car, - motor tricycle and quadricycle. (d) 1. Unladen mass: mass of vehicle ready for normal use and equipped as follows: - additional equipment required solely for the normal use under consideration, - complete electrical equipment, including the lighting and light-signalling devices supplied by the manufacturer, - instruments and devices required by the laws under which the unladen mass of the vehicle has been measured, - the appropriate amounts of liquids in order to ensure the proper operation of all parts of the vehicle. NB: the fuel and the fuel/oil mixture are not included in the measurement, but components such as the battery acid, the hydraulic fluid, the coolant and the engine oil must be included. 2. Mass in running order: unladen mass to which the mass of the following components is added: - fuel: tank filled to at least 90 % of the capacity stated by the manufacturer, - additional equipment normally supplied by the manufacturer in addition to that needed for normal operation (tool kit, luggage carrier, windscreen, protective equipment, etc.). NB: in the case of a vehicle operating with a fuel/oil mixture: (a) when the fuel and oil are pre-mixed the word 'fuel' must be interpreted as meaning a pre-mixture of fuel and oil of this type; (b) when the fuel and oil are put in separately the word 'fuel' must be interpreted as meaning only the petrol. In this case, the oil is already included in the measurement of the unladen mass. 3. Technically permissible maximum mass: mass calculated by the manufacturer for specific operating conditions, taking account of factors such as the strength of the materials, loading capacity of the tyres, etc. 4. Maximum payload declared by the manufacturer: load obtained by subtracting the mass defined in section 2, with rider, from the mass defined in section 3. 5. The mass of the rider is taken to be a round figure of 75 kg. (e) Where unconventional engines and systems are fitted, information equivalent to that referred under this heading must be supplied by their manufacturer. (f) This figure should be to the nearest tenth of a millimetre. (g) This value should be calculated with PI = 3,1416 to the nearest cm ³. (h) The information requested should be supplied for all possible variants. (i) A tolerance of 5 % is permitted. (j) The 'R point' or 'seat reference point' means the reference point indicated by the manufacturer, which: - has specific coordinates in relation to the structure of the vehicle, - corresponds to the theoretical position of the point of rotation of the trunk/thighs (H point) for the lowest normal driving or use position and the rearmost position stated by the manufacturer of the vehicle for each of the seats provided, - may be taken as a reference by the competent authorities, where they so wish, for each of the seats other than the front seats where the 'H point' cannot be determined by means of the 'tridimensional reference system' or the procedures for determination of the 'H point'. (1)() 'A': for a three-point belt. ANNEX III TYPE-APPROVAL FORM (Model) A. PROCEDURE TO BE FOLLOWED Completion of a type-approval form, as part of the type-approval procedure, comprises the following operations: 1. Entries against the headings provided for that purpose in the model type-approval certificate set out in Section B below on the basis of corresponding data contained in the information document; 2. Checking the correctness of the corresponding information contained in the information document if the term CONF is opposite the heading in the type-approval document and placing a cross in one of the two boxes, depending upon the outcome of the tests carried out: the first box if the information set out in the information document is correct and the second box if the information is not correct; 3. Checking the conformity of the component or characteristic referred to in the heading with the requirements of the relevant separate directive if the term SD is opposite the heading in the model type-approval certificate, and entering a cross in one of the two boxes, depending upon the result of the checks carried out: the first box if the requirements of the separate directive have been met and the second box if those requirements have not been met; 4. After the checks referred to in Sections 2 and 3 have been carried out, filling in the type-approval certificate shown in Section C. B. TYPE-APPROVAL CERTIFICATE No A. Heading No Heading Term Yes No 1. General 1.1. Make: CONF & {Ã q}; & {Ã q}; 1.2. Type (specify any variants or versions): CONF & {Ã q}; & {Ã q}; 1.3. Name and address of manufacturer: CONF & {Ã q}; & {Ã q}; 1.4. Name and address of manufacturer's authorized representative, if any: CONF & {Ã q}; & {Ã q}; 2. General arrangement of vehicle 2.1. Category of vehicle: CONF & {Ã q}; & {Ã q}; 2.2. Maximum design speed: SD & {Ã q}; & {Ã q}; 2.3. Wheels 2.3.1. Number: CONF & {Ã q}; & {Ã q}; 2.3.2. Symmetrical or asymmetrical configuration (in the case of three-wheel vehicles): CONF & {Ã q}; & {Ã q}; 2.4. Frame layout diagram: CONF & {Ã q}; & {Ã q}; 3. Masses and dimensions SD & {Ã q}; & {Ã q}; 4. Engine or motor 4.1. Manufacturer's name and address (if different from manufacturer of vehicle): CONF & {Ã q}; & {Ã q}; 4.2. Make: CONF & {Ã q}; & {Ã q}; 4.3. Type (spark- or compression ignition, and/or electric) and description: CONF & {Ã q}; & {Ã q}; 4.4. Spark- or compression-ignition engine: 4.4.1. Cycle: CONF & {Ã q}; & {Ã q}; 4.4.2. Cooling system: CONF & {Ã q}; & {Ã q}; 4.4.3. Lubrication system: CONF & {Ã q}; & {Ã q}; 4.4.4. Number and configuration of cylinders or stators (in the case of a rotary-piston engine): CONF & {Ã q}; &{Ã q}; A. Heading No Heading Term Yes No 4.4.5. Bore, stroke, cylinder capacity or volume of combustion chamber (in the case of rotary piston engines): CONF & {Ã q}; & {Ã q}; 4.4.6. Full diagram of induction system: CONF & {Ã q}; & {Ã q}; 4.4.7. Compression ratio (pistons and seals) CONF & {Ã q}; & {Ã q}; 4.4.8. Net maximum engine power and maximum torque: SD & {Ã q}; & {Ã q}; 4.4.9. Fuel tank: SD & {Ã q}; & {Ã q}; 4.4.10. Carburettor or other fuel systems: CONF & {Ã q}; & {Ã q}; 4.4.11. Electrical system (voltage): CONF & {Ã q}; & {Ã q}; 4.4.12. Generator (type and maximum output): CONF & {Ã q}; & {Ã q}; 4.4.13. Anti-pollution devices: SD & {Ã q}; & {Ã q}; 4.5. Electric traction motor: 4.5.1. Nominal supply voltage: CONF & {Ã q}; & {Ã q}; 4.5.2. Traction battery(ies): CONF & {Ã q}; & {Ã q}; 4.5.3. Maximum net power and maximum torque: CONF & {Ã q}; & {Ã q}; 4.5.4. Cooling system: CONF & {Ã q}; & {Ã q}; 5. Transmission CONF & {Ã q}; & {Ã q}; 6. Tyres SD & {Ã q}; & {Ã q}; 7. Braking system SD & {Ã q}; & {Ã q}; 8. Installation of lighting and light-signalling devices SD & {Ã q}; & {Ã q}; 9. Lighting and light-signalling devices SD & {Ã q}; & {Ã q}; 10. Miscellaneous 10.1. Audible warning device: SD & {Ã q}; & {Ã q}; 10.2. Location of rear registration plate: SD & {Ã q}; & {Ã q}; 10.3. Electrical and electro-magnetic interference: SD & {Ã q}; & {Ã q}; 10.4. Sound level and exhaust system except for electric vehicles: SD & {Ã q}; & {Ã q}; 10.5. Rear-view mirror(s): SD & {Ã q}; & {Ã q}; 10.6. External projections: SD & {Ã q}; & {Ã q}; 10.7. Stand (except for three and four-wheel vehicles): SD & {Ã q}; & {Ã q}; 10.8. Devices to prevent unauthorized use: SD & {Ã q}; & {Ã q}; 10.9. Windows; windscreen wipers; windsreen washers; de-icing and de-misting devices for three and four-wheel vehicles with bodywork: SD & {Ã q}; & {Ã q}; 10.10. Hand-hold for the passenger for two-wheel vehicles: SD & {Ã q}; & {Ã q}; 10.11. Anchorages for safety belts and safety belts for three and four-wheel vehicles with bodywork: SD & {Ã q}; & {Ã q}; 10.12. Speedometer and odometer for motorcycles, motor tricycles and quadricycles: CONF & {Ã q}; & {Ã q}; 10.13. Identification of controls, tell-tales and indicators: SD & {Ã q}; & {Ã q}; 10.14. Statutory inscriptions (content, location and method of affixing): SD & {Ã q}; & {Ã q}; 10.15. Anti-tampering measures for mopeds and motorcycles: SD & {Ã q}; & {Ã q}; 10.16. Coupling devices and their attachment: SD & {Ã q}; & {Ã q}; C. TYPE-APPROVAL CERTIFICATE No I the undersigned certify that the description contained in information document No . . . . . . supplied by the manufacturer corresponds to the moped/motorcycle/motor tricycle/quadricycle (1), identified in Section 1 of this type-approval certificate and submitted as a prototype for a series of vehicles. It emerges from the test carried out that the vehicle described above, which was submitted as a prototype for a series, complied with/does not comply with (2) the reference (CONF and SD) entered in this type-approval certificate. Done at . , (date) . . (signature) . (position held) (1) Delete where inapplicable. ANNEX IV A. CERTIFICATE OF CONFORMITY ACCOMPANYING EACH VEHICLE IN THE SERIES OF THE TYPE WHICH HAS BEEN APPROVED (Model) I the undersigned . (surname and first name) hereby certify that the following moped/motorcycle/motor tricycle/quadricycle ( ¹). 1. Make: . 2. Type: . 2.1. Any version (identified by a code consisting of numbers or a combination of letters and numbers): . . 2.2. Any variant (identified by a code consisting of numbers or a combination of letters and numbers): . . 3. Maximum engine power in kW: . 4. Maximum power rating in revs/minute: . 5. Cylinder capacity in cm ³: . 6. Maximum speed in km/h: . 7. Noise in dB (A): . 7.1. Noise when at a standstill (engine speed): . 7.2. Noise when in motion: . 8. Type of 2- or 4-stroke engine and cycle (where appropriate): . 9. Mass of unladen vehicle in kg: . 10. Original vehicle tyres: size(s) in mm and, where applicable, make: . . 11. Number in type series: . conforms to the type which was approved at: . . . . . . . . . . . . . . . . . . (date): . by: . described in type-approval certificate No: . and in information document No: . Done at . , (date) . . (signature) . (position held) ( ¹) Delete where inapplicable. B. CERTIFICATE OF CONFORMITY ACCOMPANYING EACH SEPARATE TECHNICAL UNIT OR COMPONENT NOT FITTED AS ORIGINAL EQUIPMENT TO THE SERIES OF THE TYPE WHICH HAS BEEN COMPONENT TYPE-APPROVED (Model) I the undersigned . (surname and first name) hereby certify that the . (separate technical unit or component.) 1. Make: . 2. Type: . 3. Number in type series: . conforms to the type which was approved at: . . . . . . . . . . . . . . . . . . (date): . by: . described in component type-approval certificate No: . and in information document No: . Done at . , (date) . . (signature) . (position held) ANNEX V COMPONENT TYPE-APPROVAL MARK 1. The component type-approval mark consists of: 1.1. a rectangle surrounding a lower case letter 'e', followed by the distinguishing number or group of letters of the Member State which has issued component type-approval i.e.: - 1 for Germany - 2 for France - 3 for Italy -4 for the Netherlands - 6 for Belgium - 9 for Spain - 11 for the United Kingdom - 13 for Luxembourg - 18 for Denmark - 21 for Portugal - EL for Greece - IRL for Ireland; 1.2. the competent type-approval number corresponding to the number of the component type-approval form completed for the separate technical unit or component concerned. The component type-approval number is entered below and close to the rectangle referred to in 1.1. The figures making up the component type-approval number are entered on the same side of the letter 'e' and face the same direction. In order to avoid any confusion with other symbols, Roman numerals must not be used in the component type-approval number. 2. The component type-approval mark is affixed to the separate technical unit or component in such a way as to be indelible and clearly legible, even when the separate technical unit or component is fitted to the vehicle. 3. An example of a component type-approval mark is contained in the Appendix to this Annex. Appendix ANNEX VI PROVISIONS RELATING TO CHECKING THE CONFORMITY OF PRODUCTION 1. In order to check that vehicles, separate technical units and components are produced in such a way as to conform to the type which has been type-approved (for vehicles) or component type-approved (for separate technical units or components), the following provisions apply. 1.1. The holder of the type-approval certificate or component type-approval certificate is obliged to: 1.1.1. ensure that there are procedures for the effective monitoring of product quality; 1.1.2. have access to the monitoring equipment necessary for checking the conformity of each type of vehicle which has been type-approved or each type of separate technical unit or component which has been component type-approved; 1.1.3. ensure that the data concerning test results are recorded and the attached documents are kept for a period of 12 months after the cessation of production; 1.1.4. analyse the results of each type of test in order to monitor and ensure the consistency of the characteristics of the product, with due regard for the variations permissible within industrial manufacture; 1.1.5. take steps to ensure that the tests prescribed in the relevant separate Directive are performed for each type of product; 1.1.6. take steps to ensure that any taking of samples or test-pieces which give evidence of non-conformity for the type of test under consideration is followed by a fresh taking of samples and a new test. All necessary measures must be taken to re-establish the conformity of the corresponding production. 1.2. The competent authorities which have issued the type-approval certificate or component type-approval certificate may check at any time the methods used for checking conformity in each production unit. 1.2.1. At the time of each inspection the test and production records must be conveyed to the inspector. 1.2.2. The inspector may select at random samples to be tested in the manufacturer's laboratory. The minimum number of samples may be determined in accordance with the results of the manufacturer's own checks. 1.2.3. Where the quality level appears unsatisfactory or where it seems necessary to check the validity of tests performed in accordance with 1.2.2, the inspector must take samples which will be sent to the technical body which has performed the tests for type-approval or component type-approval. 1.2.4. The competent authorities may perform all the tests prescribed in the separate Directive(s) applying to the product(s) concerned. 1.2.5. The competent authorities must authorize one inspection per year. If a different number of inspections is necessary, it will be specified in each of the separate Directives. If negative results are noted during an inspection, the competent authority must ensure that all necessary measures are taken to re-establish conformity of production as soon as possible.